      Case 3:18-cv-00797-HTW-LRA Document 2 Filed 11/16/18 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION AT JACKSON

CHRISTINE BUTLER                                                                   PLAINTIFF

VS.                                                      CAUSE NO. 3:18-cv-797-HTW-LRA

THE KROGER COMPANY AND
JOHN DOES PERSON(S) 1-5 AND
JOHN DOES ENTITY (IES) 1-5                                                     DEFENDANTS


              ANSWER AND DEFENSES OF THE KROGER CO., DEFENDANT

       COMES NOW, The Kroger Co. (sometimes hereinafter referred to as “Kroger” or

Defendant or Kroger Defendant), by and through counsel, and in answer to the Complaint, states

as follows:

                                       FIRST DEFENSE

       That the Complaint does not state a cause of action against this Defendant sufficient

under law for any type of recovery and therefore all claims should be denied and the Complaint

should be dismissed with prejudice. Fed. R. Civ. P. 12

                                     SECOND DEFENSE

       Answering the allegations of the Complaint, and without waiving any defenses,

Defendant states:

       1.       The Defendant is without sufficient information to admit or deny the allegations

of Paragraph 1 of the Complaint.

       2.       Defendant, admits that it been served and that it is an Ohio Corporation,

headquartered in Cincinnati.
      Case 3:18-cv-00797-HTW-LRA Document 2 Filed 11/16/18 Page 2 of 10



          3.   Defendant notes that the allegations of this paragraph merely constitute

conclusory statements of law or fact which require no response and are therefore denied. The

Defendant expressly denies any fault or liability.

          4.   The answering Defendant notes that the allegations of this paragraph merely

constitute conclusory statements of law or fact which require no response and are therefore

denied. The Defendant expressly denies any fault or liability.

          5.   The Answering defendant admits that on or about February 1, 2016, Plaintiff,

Christine Butler, was a customer at the Kroger grocery store. The answering defendant admits

that contact was made between Ms. Butler and the door. The answering Defendant notes that the

discovery process has not yet begun and that at this juncture the remaining allegations of this

Paragraph cannot be confirmed but are perceived at this time to be conclusory statements of law

or fact which require no response at this time and are therefore denied. Defendant reserves the

right to supplement this response as may become appropriate.

          6.   The answering Defendant notes that the allegations of this paragraph merely

constitute conclusory statements of law or fact which require no response and are therefore

denied.

          7.   The Answering defendant admits that on or about February 1, 2016, Plaintiff,

Christine Butler, was a customer at the Kroger grocery store. The answering defendant admits

that contact was made between Ms. Butler and the door. The answering Defendant notes that the

discovery process has not yet begun and that at this juncture the remaining allegations of this

Paragraph are perceived at this time to be conclusory statements of law or fact which require no




                                                 2
      Case 3:18-cv-00797-HTW-LRA Document 2 Filed 11/16/18 Page 3 of 10



response at this time and are therefore denied. Defendant reserves the right to supplement this

response as may become appropriate.

       8.      The Answering defendant admits that on or about February 1, 2016, Plaintiff,

Christine Butler, was a customer at the Kroger grocery store. The answering defendant admits

that contact was made between Ms. Butler and the door. The answering Defendant notes that the

discovery process has not yet begun and that at this juncture the remaining allegations of this

Paragraph, including subparts (a), (b), (c), are perceived at this time to be conclusory statements

of law or fact which require no response at this time and are therefore denied. Defendant reserves

the right to supplement this response as may become appropriate.

       9.      The Answering defendant admits that on or about February 1, 2016, Plaintiff,

Christine Butler, was a customer at the Kroger grocery store. The answering defendant admits

that contact was made between Ms. Butler and the door. The answering Defendant notes that the

discovery process has not yet begun and that at this juncture the remaining allegations of this

Paragraph, including subparts (a), (b), (c), (d), (e) are perceived at this time to be conclusory

statements of law or fact which require no response at this time and are therefore denied.

Defendant reserves the right to supplement this response as may become appropriate.

       In answer to the final paragraph which begins with the phrase “​WHEREFORE,

PREMISES CONSIDERED,​​” the answering defendant notes that the discovery process has not

yet begun and that at this juncture the allegations of this paragraph are perceived to be

conclusory statements of law or fact which require no response at this time and are therefore

denied, including expenses, costs, attorneys fees, or any other recovery or relief whatsoever.




                                                 3
        Case 3:18-cv-00797-HTW-LRA Document 2 Filed 11/16/18 Page 4 of 10



                         ADDITIONAL AFFIRMATIVE DEFENSES

        And now, without waiving any defenses that have already been asserted, the answering

Defendant states the following:

                                       THIRD DEFENSE

         The affirmative statements and denials contained in the foregoing Answer are

incorporated herein by reference.

                                      FOURTH DEFENSE

         The facts and circumstances not being fully discovered, the answering Defendant[s]

expressly reserve the right to assert, if applicable, and subject to withdrawal, that it did all

required and was in no way negligent or otherwise at fault.

                                        FIFTH DEFENSE

         The facts and circumstances not being fully discovered, answering Defendant expressly

reserves the right to assert, if applicable, and subject to withdrawal, that it was at all times in

compliance with the requisite standard of care and is not liable or responsible to the Plaintiffs for

any reason whatsoever.

                                        SIXTH DEFENSE

        The facts and circumstances not being fully discovered, each answering Defendant

expressly reserves the technical right as a matter of law to assert, if applicable, and subject to

withdrawal, contributory negligence as a defense hereto, and asserts §11-7-15 of the Mississippi

Code.




                                                 4
         Case 3:18-cv-00797-HTW-LRA Document 2 Filed 11/16/18 Page 5 of 10



                                      SEVENTH DEFENSE

          The facts and circumstances not being fully discovered, each answering Defendant

expressly reserves the right to assert, if applicable, and subject to withdrawal, inadequate caution

and mitigation by Plaintiffs.

                                         EIGHTH DEFENSE

          If applicable, and subject to withdrawal, each answering Defendant asserts § 85-5-7 of

the Mississippi Code.

                                         NINTH DEFENSE

          That each answering Defendant is in no way responsible for the acts of others who are

not under their direction and control.

                                         TENTH DEFENSE

          If applicable, and subject to withdrawal, each answering Defendant asserts any and all

defenses of pre-existing medical conditions, or disease, handicap, or lesions, or any other

condition involving the Plaintiffs.

                                      ELEVENTH DEFENSE

          Each answering Defendant specifically denies that the Plaintiffs are entitled to any type

of recovery from each defendant.

                                         TWELTH DEFENSE

         Each answering Defendant reserves the right to amend this Answer at any time prior to

trial.




                                                 5
      Case 3:18-cv-00797-HTW-LRA Document 2 Filed 11/16/18 Page 6 of 10



                                   THIRTEENTH DEFENSE

       Each answering Defendant, out of abundance of caution, denies any and all allegations

contained in the Complaint which seek to impose liability for damages, compensatory or

punitive, arising from or connected with the allegations of the Complaint and the Plaintiff.

                                   FOURTEENTH DEFENSE

       The facts and circumstances not being fully discovered, each answering Defendant

expressly reserves the right to assert that the sole proximate cause, or in the alternative a

proximate contributing cause, of any alleged damages sustained by the Plaintiffs is the

negligence or wrongful acts of others for which each answering Defendant is not liable or is the

direct result of other causes and conditions over which each answering Defendant had no control.

                                    FIFTEENTH DEFENSE

       The facts not having been fully developed, and subject to withdrawal, each answering

Defendant affirmatively pleads the following affirmative defenses as may be applicable in this

action: improper venue; insufficiency of process or the service of process; failure to join

necessary parties; the terms, provisions and conditions of any contract or agreement; accord and

satisfaction, assumption of risk; contributory negligence; estoppel; failure of consideration;

fraud; illegality; injury by fellow servant; laches; license; payment; release; res judicata; statute

of frauds; statute of limitations; waiver; the alleged losses and damages complained of were

proximately caused or proximately contributed to by external forces, acts of nature, force

majeure, or negligent acts of others for whom this Defendant is not responsible or liable; and any

other matter constituting an avoidance or affirmative defense.




                                                 6
      Case 3:18-cv-00797-HTW-LRA Document 2 Filed 11/16/18 Page 7 of 10



                                   SIXTEENTH DEFENSE

       Each answering Defendant invokes the limitations, protections, caps on non-economic

damages, and immunities afforded it by the Mississippi Malpractice Tort Reform Act, as

amended including, but not limited to, Section 7, MCA § 11-1-65; the Mississippi Constitution

and the United States Constitution. Without waiving any other affirmative defense and pleading

in the alternative, each answering Defendant further pleads being entitled to all rights, benefits

and privileges afforded by the Mississippi Legislature and the Mississippi Code, in particular but

not limited to certain enactments as set forth in the 2002 Mississippi Laws Third Extraordinary

Session, Chapter 4 (H.B. No. 19) – Civil Justice Reform Act and the 2004 Mississippi Laws First

Extraordinary Session, Chapter 1 (H.B. No. 13) – Civil Procedure – Tort Reform – Venues;

Damages; Juries, etc. and this Defendant expressly reserves all rights provided thereby, including

transfer of venue, and limitations on damages.

                                 SEVENTEENTH DEFENSE

       The facts and circumstances not being fully discovered, each answering Defendant

expressly reserves the right to assert that any alleged losses and damages complained of by the

Plaintiff were proximately caused or proximately contributed to by external forces, acts of

nature, force majeure, or negligent or wrongful acts of others for whom each answering

Defendant is not responsible nor liable.

                                  EIGHTEENTH DEFENSE

       The facts and circumstances not being fully discovered, each answering Defendant

expressly reserves the right to assert, if appropriate, and subject to withdrawal, that Plaintiff

failed to mitigate damages, if any. Each answering Defendant should not be liable or responsible



                                                 7
          Case 3:18-cv-00797-HTW-LRA Document 2 Filed 11/16/18 Page 8 of 10



for damages allegedly sustained by the Plaintiff, if any, that were caused or contributed to by the

Plaintiff’s failure to mitigate damages or take reasonable steps to avoid damages, or lessen

resulting damages, or otherwise exercise ordinary or reasonable care and diligence.

                                     NINETEENTH DEFENSE

          In the event subsequent investigation reveals that the Plaintiff’s damages, if any, are the

result of an intervening act or subsequent or superseding event which was the sole proximate or

substantially contributing cause, this Defendant reserves the right to defend on said basis.

                                     TWENTIETH DEFENSE

          As a matter of fact, the Plaintiff has no claim against this/these Defendant[s]. As a matter

of law, the Plaintiff has no claim against this/these Defendant[s].

                                    TWENTY FIRST DEFENSE

          Any alleged losses and damages complained of by the Plaintiff were proximately caused

or proximately contributed to by the Plaintiff, or by external forces, acts of nature, force majeure,

or negligent or wrongful acts of others for whom this/these Defendant[s] is/are not responsible or

liable.

                                  TWENTY SECOND DEFENSE

          This/these Defendant[s] reserves the right to file any claim allowed pursuant to Rules 13

and/or 14 of the Federal Rules of Civil Procedure, and places the Plaintiff on notice of such.

          AND NOW, having fully answered the allegations as contained in the Complaint, and

having asserted defenses thereto, this Defendant prays that the Plaintiff’s Complaint should be

dismissed and that all costs associated with the Complaint should be taxed against the Plaintiff,




                                                   8
      Case 3:18-cv-00797-HTW-LRA Document 2 Filed 11/16/18 Page 9 of 10



including the Defendant’s expenses and legal fees, and the Defendant further prays for any other

relief this Court may deem appropriate.

       RESPECTFULLY SUBMITTED​​, this the 16th day of November, 2018.

                                            FOR: The Kroger Co.


                                            BY:    /s/Monte L. Barton Jr.
                                                   MONTE L. BARTON JR.


OF COUNSEL:
Monte L. Barton Jr. (MSB #2095)
JERNIGAN COPELAND ATTORNEYS, PLLC
587 Highland Colony Parkway
Post Office Box 2598
Ridgeland, MS 39158-2598
Telephone: (601) 427-0048
Facsimile: (601) 427-0051
Email: monte@bartonpllc.com
Email: ​mbarton@jcalawfirm.com




                                               9
     Case 3:18-cv-00797-HTW-LRA Document 2 Filed 11/16/18 Page 10 of 10



                                CERTIFICATE OF SERVICE

       I, the undersigned attorney of record, do hereby certify that I have this day served a true

and correct copy of the foregoing Answer and Defenses via the ECF system upon the following:

Raju Aundré Branson, Esquire (MSB #99950)
Schwartz & Associates, P.A.
162 East Amite Street (39201)
P.O. Box 3949
Jackson, MS 39207-3949
Telephone: 601-988-8888
Facsimile: 601-948-3822
Email: ​abranson@1call.org
ATTORNEY FOR PLAINTIFF



       THIS​​, the 16​th​ day of November, 2018.

                                             BY:        /s/Monte L. Barton Jr.
                                                        MONTE L. BARTON JR.




                                                   10
